Exhibit 10





SECOND AMENDMENT TO LEASE




THIS SECOND AMENDMENT TO LEASE is made and entered into as of  June  27, 2007 by
and between SCIENCE PARK DEVELOPMENT CORPORATION, a Connecticut corporation
having its office at 25 Science Park, Suite 103, New Haven, Connecticut 06511
(the “Landlord”), and VION PHARMACEUTICALS, INC., a Delaware corporation having
its office at 4 Science Park, New Haven, Connecticut 06511, (the “Tenant”) in
modification of that certain lease between the Landlord and the Tenant dated as
of November 1, 2001 (the “Original Lease”) as amended by a First Amendment to
Lease dated as of January 26, 2005 (the “Original Lease” as so amended, the
“Lease”).

WHEREAS, the Landlord and the Tenant are parties to the Lease which is in full
force and effect; and




WHEREAS, the Landlord and the Tenant wish to modify the Lease, as of July 1,
2007, to include within the Leased Premises approximately 6,500 rentable square
feet on the first floor, northeast wing of Building 5 Science Park (the
“Building 5 Leased Premises”).  A floor plan with the subject plan highlighted
is attached hereto as Exhibit A-1.  




NOW, THEREFORE, the Landlord and the Tenant agrees as follows:




1.

Leased Premises.  Section 1.1 is hereby amended and restated to read in full, as
follows:  




1.1  Leased Premises.  




(a)

Landlord holds fee simple title to that certain land and the improvements
thereon known as 4 Science Park, which real property has an address of
375 Winchester Avenue, New Haven, Connecticut and which real property is more
described on Exhibit A attached to the Lease and made a part thereof (the
“Building 4 Property”).  Tenant shall lease from Landlord a portion of the
building situated on the Building 4 Property (“Building 4”), which portion is
located on the East side of Building 4 on the first, third and fourth floors and
consists of approximately 19,738 rentable square feet, which leased space is
delineated on the floor plan attached to the Lease as Schedule A and made a part
thereof (the “Building 4 Leased Premises”).  Tenant’s rights under this Lease
shall include, in common with other tenants of Building 4, use of the land and
the facilities, accesses, hallways, roadways, sidewalks, and like service and
scenic improvements in grounds (with the exception of parking areas), which are
intended for the common use and tenants of Building 4 (“Building 4 Common
Facilities”).  The Building 4 Property is part of an area of approximately
eighty acres generally referred to as “Science Park.”  














--------------------------------------------------------------------------------







(b)

Landlord holds fee simple title to certain land and the improvements thereon
known as 5 Science Park, which real property has an address of 395 Winchester
Avenue, New Haven, Connecticut and which real property is more described on
Exhibit A-1 attached hereto and made a part hereof (the “Building 5 Property”).
 Tenant shall lease from Landlord a portion of the building situated on the
Building 5 Property (“Building 5”), which portion is located on the first floor,
northeast wing of Building 5, which leased space is delineated on the floor plan
attached hereto as Schedule A-1 and made a part thereof (the “Building 5 Leased
Premises”).  Tenant’s rights under this Lease shall include, in common with
other tenants of Building 5, use of the land and the facilities, accesses,
hallways, roadways, sidewalks, and like service and scenic improvements in
grounds (with the exception of parking areas), which are intended for the common
use and tenants of Building 5 (“Building 5 Common Facilities”).  The Building 5
Property is part of an area of approximately eighty acres generally referred to
as “Science Park.”  




(c)

As used herein, the term “Building” shall be deemed to mean either Building 4 or
Building 5 as is appropriate to the context.  The term “Leased Premises,” as
used herein, shall be deemed to include, if appropriate in the context, the
Building 4 Leased Premises and the Building 5 Leased Premises.  The term “Common
Facilities” as used herein shall, if the context is appropriate, be deemed to
include Building 4 Common Facilities and the Building 5 Common Facilities.  




(d)

In addition to the parking spaces set forth in the Lease, the rental of the
Building 5 Leased Premises shall include the use of twenty (20) additional
unreserved parking spaces located in the lot serving Building 5.




2.

Term.  Section 2.1 of the Lease is hereby amended and restated to read in full
as follows:  




2.1  Term; Commencement Date.  




(a)

The term (“Term”) of this Lease, as it pertains to the Building 4 Premises,
commenced on November 1, 2001 (the “Building 4 Commencement Date”) and will
expire as to the entire Leased Premises (including any Additional Leased
Premises and the Building 5 Leased Premises) on December 31, 2010, unless sooner
terminated or extended in accordance with the terms of this Lease (the
“Expiration Date”).  








2










--------------------------------------------------------------------------------







(b)

The term of the Lease as it pertains to the Building 5 Leased Premises commences
on July 1, 2007 (the “Building 5 Commencement Date”) and will expire as to the
entire Leased Premises on the Expiration Date.   




3.

Base Rent.  Section 3.1 of the Lease is hereby amended to read, in full, as
follows:  




3.1  Base Rent.  




(i)

On July 1, 2007, and continuing for each month thereafter through the Expiration
Date of the initial term, Tenant shall pay to the Landlord an annual base rent
for the Building 4 Leased Premises in the amount shown in the table below (the
“Building 4 Base Rent”), which shall be due and payable in twelve (12) equal
monthly installments in advance on the first (1st) day of each calendar month.
 On March 12, 2008, [insert date that is eight months and twelve days after the
date on which Additional Rent for the Building 5 Leased Premises commences, as
set forth in Section 3.2, below], and continuing for each month thereafter
through the Expiration Date of the initial term, Tenant shall pay to the
Landlord an annual base rent for the Building 5 Leased Premises in the amount
shown in the table below (the “Building 5 Base Rent”), which shall be due and
payable in twelve (12) equal monthly installments in advance on the first (1st)
day of each calendar month.  The Building 5 Base Rent payable for the month of
March 2008 shall be prorated on a per diem basis beginning on March 13, 2008 at
the annual rental rate of $11 per square foot.  The sum of the Building 4 Base
Rent plus the Building 5 Base Rent is referred to herein as the “Base Rent.”
 Additional Rent (as hereinafter defined) shall be payable as set forth in
Section 3.2, below.  




 

Base Rent

 

Building 4

Building 5 (1)

Total




Rental Period




Annual




Monthly




Annual




Monthly




Annual




Monthly




July 1, 2007 to March 12, 2008







$217,118.00







$18,093.17







--







--







$217,118.00







$18,093.17




From and after March 13, 2008







$217,118.00







$18,093.17







$71,500.00







$5,958.33







$288,618.00







$24,051.50







________________





(1)

Building 5 Base Rent for March 2008, to be prorated as described in Section
3.1(i).




(ii)

During the first Extension Term, if any, Tenant shall pay to Landlord a Base
Rent equal to the greater of (a) $288,618 per annum; or (b) ninety percent (90%)
of the then fair market annual rent for the Leased





3










--------------------------------------------------------------------------------







Premises.  During the second Extension Term, if any, Tenant shall pay to
Landlord a Base Rent equal to (i) the greater of (a ninety percent (90%) of the
then fair market value rent for the Leased Premises or (ii) the annual Base Rent
payable in the first Extension Term.  The then current fair market value annual
rent of the Leased Premises shall be determined by mutual agreement between the
parties within thirty (30) days of Tenant’s notice of extension, taking into
account rents for similar space within the same geographic area.  If the parties
fail to agree within said time period, it shall be determined by real estate
appraisers who are licensed in Connecticut and members of the Appraisal
Institute with the MAI designation and who are appointed in accordance with the
provisions hereof (the “Appraisers”).  Landlord and Tenant shall each select one
Appraiser with at least ten (10) years of experience in the New Haven commercial
real estate market within ten (10) days of the expiration of said thirty
(30)-day period.  If the two Appraisers agree on the fair market value annual
rent for the Leased Premises, their decision shall be binding on the parties.
 If the two Appraisers are unable to agree on the fair market value rent within
fifteen (15) days of their selection, they shall, within ten (10) days thereof,
appoint a third Appraiser with similar qualifications and the determination of
fair market value rent by the third Appraiser so selected shall be final.  The
decision of the third Appraiser shall be made within ten (10) days of his/her
selection and shall be binding on the parties.  Each party shall pay the fees
and expenses of the Appraiser it selects and the fees and expenses of the third
Appraiser, if one is necessary, shall be shared equally by the parties.  




4.

Additional Rent.  Section 3.2 is hereby amended and restated to read, in full,
as follows:  




3.2  Additional Rent.  In addition to Base Rent, Tenant shall pay to Landlord
additional rent (“Additional Rent”) consisting of all other sums of money as
shall become due and payable by Tenant hereunder, including, without limitation,
amounts due and payable under Section 3.3 and Section 4.3, for default and the
payment of which Landlord shall have the same remedies as for a default in the
payment of a Base Rent.  Additional Rent pertaining to the Building 4 Leased
Premises shall be payable from the commencement of the Lease.  Additional Rent
for the Building 5 Leased Premises shall be payable from and after July 1, 2007.
  










[The remainder of this page left blank intentionally.]








4










--------------------------------------------------------------------------------







5.

Tenant’s Pro Rata Share.  Section 3.3(A) is hereby amended and restated to read
in full as follows:  




A.

Tenant’s Pro Rata Share.  




As used in this Lease, the term “Tenant’s Pro Rata Share” means, as it pertains
to Building 4, that percent, calculated by dividing the gross interior square
footage of the Building 4 Leased Premises by the aggregate gross interior square
footage of Building 4 and expressing that fraction as a percentage, and, as it
pertains to Building 5 means that percent, calculated by dividing the gross
interior square footage of the Building 5 Leased Premises by the aggregate gross
interior square footage of Building 5 and expressing the fraction of the
percentage.  




6.

Building.  Any reference to “Building” in Sections 3.3B, 3.3C and 4.3 shall be
deemed to mean Building 4, with respect to Tenant’s Pro Rata Share of Building
4, and Building 5, with respect to Tenant’s Pro Rata Share of Building 5.




7.

Property.  Any reference to “Property” in Sections 3.3B, 3.3C and 4.3 shall be
deemed to mean the Building 4 Property with respect to Tenant’s Pro Rata Share
of Building 4 and the Building 5 Property with respect to Tenant’s Pro Rata
Share of Building 5.




8.

Termination of Right of Additional Expansion.  Section 36.2 of the Lease is
hereby deleted.  




9.

Tenant Improvements.  Landlord is providing a tenant improvement allowance of
$50,000 in the form of a front end abatement of Base Rent for the Building 5
Leased Premises, referenced in Paragraph 3 of this Second Amendment.  Tenant
agrees to spend a minimum of $35,000 on Building 4 first floor ceiling and
system improvements.  




Tenant shall bear all costs of reconfiguring the Building 4 Leased Premises and
its cost expansion, including, but not limited to, architectural and engineering
costs, costs of construction (including management and oversight), installation,
preparation of utilities and HVAC systems and controls.  The tenant improvements
to the Building 4 Leased Premises and the Building 5 Leased Premises are
described in the exhibits attached hereto, and Landlord hereby consents to the
same.  Any additional tenant improvements must be approved by the Landlord in
writing in advance, which approval shall not be unreasonably withheld,
conditioned or delayed.  Landlord hereby represents that, to its best knowledge,
any and all asbestos has been removed and/or abated in previous renovations of
the Building 4 Leased Premises and the Building 5 Leased Premises.  It shall not
be unreasonable for Landlord to withhold its approval or require modifications
to the design or installation of any mechanical, electrical or other systems
which (i) interconnect to or could affect or be affected by mechanical,
electrical, HVAC or other Building systems or (ii) may disturb, affect or be
affected by abated asbestos known to the Landlord.  If the Landlord approves
modifications proposed by the Tenant on the basis that there is no asbestos
(whether or not previously abated) known to the Landlord, and asbestos (whether
or not abated) is nonetheless discovered during the completion of the tenant
improvements,





5










--------------------------------------------------------------------------------







Landlord shall be responsible, at its sole cost, for the removal or the
abatement of the asbestos, to be determined in its sole discretion in accordance
with all applicable laws.  If the Landlord determines that modifications
proposed by the Tenant may disturb, affect or be affected by abated asbestos
known to the Landlord, then the Landlord will approve such proposed
modifications only if the Tenant agrees as part of the proposal to pay all costs
of the removal or abatement of such asbestos in accordance with all applicable
laws.




10.

Right of First Offer.  Landlord hereby grants to Tenant a right of first offer
for approximately 8,000 rentable square feet of office space on the northwest
wing of the second floor of Building 5 (the “Building 5 Additional Premises”) at
the rate of $11.00 per square foot per annum on a triple net basis from lease
commencement until December 31, 2010.  




If, during the term of this Lease, the Building 5 Additional Premises becomes
available, Landlord will notify Tenant in writing of such availability, together
with a copy of the floor plan of the available space and Tenant shall have the
option to lease such Building 5 Additional Premises from the Landlord for the
remainder of the Term of this Lease upon the same terms as the Lease, as
amended, including any Extension Term or Terms.  Tenant shall have ten (10) days
after receipt of such notice of the availability of the Building 5 Additional
Premises to exercise such option by giving written notice to the Landlord.  If
the Tenant does not commit to take the space within that time, this right of
first offer shall automatically be terminated.  The commencement date for such
Building 5 Additional Premises shall be the date on which Landlord delivers to
Tenant the Building 5 Additional Premises in a vacant broom clean manner, which
date shall be no later than forty-five (45) days after Landlord’s notice of
availability, nor earlier than thirty (30) days after Landlord’s notice.  The
parties shall enter into an amendment to document the inclusion of the
Building 5 Additional Premises as part of the Leased Premises.  




During any Landlord occupancy of any portion of the 8,000 rentable square feet
of office space on the northwest wing of the second floor of Building 5 the
right  of first offer shall not be applicable to such occupied space. If
Landlord thereafter vacates such space, the right of first offer shall
thereafter be applicable to the previously occupied space.  




11.

Sub-Slab Depressurization Equipment.  




(a)

Notwithstanding anything to the contrary in this Lease, Landlord shall have the
right, at any time and from time to time, upon not less than three (3) business
days prior written notice to the Tenant to enter upon the Building 5 Leased
Premises with employees, agents and contractors, for the purpose of inspecting
certain monitoring wells and maintaining certain sub-slab depressurization
(“SSD”) equipment, if and to the extent any such SSD equipment is installed.
 Subject to the provisions of Sections 11(b) and 11(c) below, if so required,
the Landlord shall have the right, at any time and from time to time, to enter
upon the Building 5 Leased Premises with employees, agents and contractors, for
the purpose of installing certain SSD equipment at such locations in Building 5
as the Landlord shall designate, provided, however, that the Landlord shall use
commercially reasonable efforts to install and maintain the SSD equipment at
such times and in such a manner as to minimize the impact on the Tenant’s
operations in the Building 5 Leased Premises.  Landlord shall repair any damage
caused by such activities, at Landlord’s sole cost.  





6










--------------------------------------------------------------------------------










(b)

In the event that the Landlord is required to install SSD equipment in Building
5 during the Term of the Lease, the Landlord will so notify Tenant within two
(2) business days after the Landlord receives notice of such requirement.
Landlord will discuss with the Tenant in good faith its proposed SSD
installation plan to review the timing and extent of the proposed installation
and the anticipated effect of such activities on the Tenant’s business
activities in Building 5.




(c)

Within three (3) business days after the Tenant receives notice of the SSD
installation requirement from the Landlord, the Tenant shall determine, in good
faith, whether the proposed installation activities will materially interfere
with the Tenant’s business in Building 5.  




(i)

If the Tenant determines that the proposed installation activities will not
materially interfere with the Tenant’s business in Building 5, then: (A) the
Tenant may remain in the Building 5 Leased Premises; (B) the SSD installation
activities will be scheduled in coordination with the Tenant; and (C) all rent
for the Building 5 Leased Premises shall be abated from the date of the
Landlord’s notice of the SSD installation requirement until the completion of
the SSD installation.  




(ii)

If, however, the Tenant determines, in good faith, that the installation
activities will materially interfere with the Tenant’s business in Building 5,
then, as part of the SSD equipment installation plan, within ten (10) business
days after such determination, the Landlord will temporarily relocate the
affected portion of the Tenant’s Building 5 operations to an alternate location
which may include: (A) other space at Science Park; (B) portable office trailers
or modular units to be positioned in the North, South or Upper Parking lots,
with power and data cables to the Tenant’s existing space in Building 4; or (C)
such other facility or location mutually acceptable to the Landlord and the
Tenant for the duration of the installation, and no rent for the Building 5
Leased Premises shall be abated.  The Landlord will pay all costs incurred in
connection with such temporary relocation.




(d)

The Landlord will pay all costs of any remediation required in Building 5
including all installation and maintenance costs for the SSD equipment.




12.

Consequences of Additional Remediation.  In addition to the installation of the
SSD equipment, if the Landlord is required to undertake remediation efforts in
connection with halogenated volatile organic compounds detected in soil gas
monitoring at the Building 5 Leased Premises, then the Landlord and the Tenant
agree that any such additional remediation efforts shall be deemed to be a
casualty with respect to the Building 5 Leased Premises and, depending upon the
extent of such remediation efforts, the Tenant shall be entitled to the rights
and remedies set forth in the applicable provisions of Section 13 of the
Original Lease with respect to the Building 5 Leased Premises.




13.

Compliance with Environmental Laws.  Section 8.7 of the Original Lease is hereby
amended by adding to the end of Section 8.7 the sentences set forth below:








7










--------------------------------------------------------------------------------







“Solely for the purposes of this Section 8.7, “Hazardous Materials” shall
exclude halogenated volatile organic compounds detected in soil gas monitoring
at the Building 5 Leased Premises as of the date of the Second Amendment to
Lease.  In addition, the Tenant shall not be responsible for any asbestos that
was in, at, or under the Building 5 Leased Premises as of the date of the Second
Amendment to Lease, except to the extent that the Landlord shall have approved
proposed modifications to the Building 5 Leased Premises conditioned upon the
agreement of the Tenant to pay all costs of the removal or abatement of such
asbestos in accordance with all applicable laws.”




14.

Tenant to Indemnify Landlord and Landlord’s Lenders.  Section 8.8 of the
Original Lease is hereby deleted in its entirety and replaced with the following
Section 8.8:




8.8.

Tenant to Indemnify Landlord and Landlord’s Lenders.  Tenant shall indemnify and
hold harmless Landlord, Landlord’s Lenders (as defined in Section 10.1), and
their respective directors, officers, employees and agents (each an “Indemnified
Party”) from and against any and all claims, actions, proceedings,
investigations, suits, penalties, fines, costs, expenses, sums paid in
settlement, judgments, losses and damages, directly or indirectly arising as a
result of or caused by Tenant’s failure to comply fully with any applicable Laws
or Environmental Laws (excluding compliance requirements arising or resulting
from (a) halogenated volatile organic compounds detected in soil gas monitoring
at the Building 5 Leased Premises as of the date of the Second Amendment to
Lease and (b) any asbestos that was in, at, or under the Building 5 Leased
Premises as of the date of the Second Amendment to Lease, except to the extent
that the Landlord shall have approved proposed modifications to the Building 5
Leased Premises conditioned upon the agreement of the Tenant to pay all costs of
the removal or abatement of such asbestos in accordance with all applicable
laws) or the terms of this Article 8.  The foregoing indemnification shall
include without limitation all costs of environmental cleanup, all fees and
expenses of environmental consultants and engineers hired by an Indemnified
Party and reasonable attorney’s fees incurred by an Indemnified Party directly
or indirectly as a result of any claim for which indemnification is provided
herein.  Tenant shall be responsible for the cost of any and all repairs to the
Property, the Building, the Leased Premises and any other real or personal
property owned by Landlord or its subsidiaries from time to time, structural and
nonstructural, required as a result of Tenant’s violation of any such Laws or
Environmental Laws (excluding any violations in connection with or related to
(a) halogenated volatile organic compounds detected in soil gas monitoring at
the Building 5 Leased Premises as of the date of the Second Amendment to Lease
and (b) any asbestos that was in, at, or under the Building 5 Leased Premises as
of the date of the Second Amendment to Lease, except to the extent that the
Landlord shall have approved proposed modifications to the Building 5 Leased
Premises conditioned upon the agreement of the Tenant to pay all costs of the
removal or abatement of such asbestos in accordance with all applicable laws) or
terms of this Article 8.





8










--------------------------------------------------------------------------------







The terms of this Article 8 shall survive the termination or expiration of this
Lease for any reason.




15.

Limitation on Landlord's Liability.  Section 11.3 of the Original Lease is
hereby amended by adding to the end of Section 11.3 the sentence set forth
below:




“Notwithstanding the foregoing, the provisions of this Section 11.3 shall not
apply to any claim, solely against the Landlord, for liability for any personal
injury or death suffered by the Tenant, its officers, employees, agents and
guests who occupy or occupied the Building 5 Leased Premises arising from the
vapor intrusion by halogenated volatile organic compounds detected in soil gas
monitoring at the Building 5 Leased Premises.”




16.

Tenant to Protect and Reimburse Landlord.  Section 12.1 D. of the Original Lease
is hereby deleted in its entirety and replaced with the following Section 12.1
D.:




D. (i) the use, storage, transportation, disposal, release, discharge or
generation of, Hazardous Materials to, in, on, under, about or from the Leased
Premises or the Property or the real property known as “Science Park” of which
the Property forms a part, by Tenant, a subtenant of Tenant or their respective
employees, contractors, subcontractors, agents, licensees or invitees, or
(ii) Tenant's failure to comply with any Environmental Laws (excluding
compliance requirements arising or resulting from (a) halogenated volatile
organic compounds detected in soil gas monitoring at the Building 5 Leased
Premises as of the date of the Second Amendment to Lease and (b) any asbestos
that was in, at, or under the Building 5 Leased Premises as of the date of the
Second Amendment to Lease, except to the extent that the Landlord shall have
approved proposed modifications to the Building 5 Leased Premises conditioned
upon the agreement of the Tenant to pay all costs of the removal or abatement of
such asbestos in accordance with all applicable laws).  Tenant's obligation
under this Section shall include, without limitation, and whether foreseeable or
unforeseeable, any and all costs incurred in connection with any investigation
of site conditions, and any and all costs of any required or necessary repair,
cleanup, monitoring, remedial action, detoxification or decontamination of the
Property or other portions of the real property known as “Science Park” of which
the Property forms a part (including, without limitation, the soil and ground
water on or under the Property or such real property known as “Science Park”)
and the preparation and implementation of any closure, remedial action or other
required plans in connection therewith, provided the cause of the same is due
solely to Tenant, its agents, employees or contractors.  Tenant's obligations
under this Section shall survive the expiration or earlier termination of the
Term of the Lease.  For purposes of the indemnity provisions hereof, any acts or
omissions of Tenant or a subtenant of Tenant or by employees, agents, assignees,
contractors, subcontractors, licensees and invitees of Tenant or a subtenant of
Tenant or others acting for or on behalf of Tenant or a subtenant of Tenant
 (whether or not they





9










--------------------------------------------------------------------------------







are negligent, intentional, willful or unlawful) shall be strictly attributable
to Tenant.




17.

Landlord’s Liability.  Section 35.6 of the Original Lease is hereby deleted in
its entirety and replaced with the following Section 35.6:




35.6

Landlord’s Liability.  In the event of a ground lease, sale, transfer or
conveyance by Landlord of either or both of Building 4 and/or Building 5, the
same shall operate to release Landlord from any future liability for any of the
obligations, covenants or conditions, express or implied, herein contained with
respect to the Building or Buildings so ground leased, sold, transferred or
conveyed, provided the purchaser, ground lessee or transferee assumes Landlord’s
obligations and covenants hereunder.  In such event, Tenant agrees to look
solely to the responsibility of the successor in interest of Landlord in and to
this Lease.




Landlord and Landlord’s officers, directors, shareholders and agents shall have
absolutely no personal liability with respect to any provision of this Lease or
any obligation or liability arising from this Lease or in connection with this
Lease in the event of a breach or default by Landlord on any of its obligations.
 In the event of a breach or default by Landlord on any of its obligations with
respect to the Building 4 Leased Premises, Tenant shall look solely to the
equity of the Landlord in the Building 4 Leased Premises, and any insurance and
sale proceeds with respect to the same, at the time of the breach or default for
the satisfaction of any remedies of Tenant, and shall have no recourse against
any other assets of Landlord or against any assets of any officer, director,
shareholder or agent of Landlord.  In the event of: (a) a breach or default by
Landlord on any of its obligations with respect to the Building 5 Leased
Premises or (b) any claim for liability for any personal injury or death
suffered by the Tenant, its officers, employees, agents and guests who occupy or
occupied the Building 5 Leased Premises arising from the vapor intrusion by
halogenated volatile organic compounds detected in soil gas monitoring at the
Building 5 Leased Premises, Tenant shall look solely to the equity of the
Landlord in the Building 5 Leased Premises, and any insurance and sale proceeds
with respect to the same, at the time of the breach or default or claim, as the
case may be, for the satisfaction of any remedies of Tenant, and shall have no
recourse against any other assets of Landlord or against any assets of any
officer, director, shareholder or agent of Landlord.  Such exculpation of
liability shall be absolute and without any exception whatsoever.







[The remainder of this page left blank intentionally.]





10










--------------------------------------------------------------------------------







18.

Affirmation of Lease.  In all other respects, the Lease, as hereby amended,
shall be and remain in full force and effect.




Dated as of the date and year first above written.




WITNESSES:

SCIENCE PARK DEVELOPMENT

CORPORATION










/s/ Danielle Penroth                              

By: /s/ David Silverstone                         

Name: Danielle Penroth

David Silverstone

President and Chairman of the Board

/s/ Gail Cuomo                                     

Duly Authorized

Name:  Gail Cuomo







VION PHARMACEUTICALS, INC.  







/s/ David Fletcher                                

By: /s/ Howard B. Johnson                            

Name: David Fletcher

Name: Howard B. Johnson

Title: President and Chief Financial Officer

/s/ Daniel R. Chapman                         

Duly Authorized

Name: Daniel Chapman










STATE OF CONNECTICUT

)

) ss.: New Haven; June 27, 2007

COUNTY OF NEW HAVEN

)




On this date personally appeared before me Howard B. Johnson, who acknowledged
himself/herself to be the duly authorized President and Chief Financial Officer
of Vion Pharmaceuticals, Inc., a Delaware corporation, and that the execution
hereof was the free act and deed of such corporation and his/her free act and
deed as such officer.




IN WITNESS WHEREOF, I hereunto set my hand.










/s/ Jessica A. Minardi                       

Notary Public

(My commission expires: 3/31/2010)




STATE OF CONNECTICUT

)

) ss.: New Haven; June 27, 2007

COUNTY OF NEW HAVEN

)




On this date personally appeared before me David Silverstone, who acknowledged
himself to be the duly authorized President and Chairman of the Board of Science
Park Development Corporation, a Connecticut corporation, and that the execution
hereof was the free act and deed of such corporation and his free act and deed
as such officer.




IN WITNESS WHEREOF, I hereunto set my hand.







Gail S. Cuomo                                        

Notary Public

(My Commission expires 1/31/2012)














11










--------------------------------------------------------------------------------